Title: To Benjamin Franklin from Beaumont, 9 February 1784
From: Beaumont, ——
To: Franklin, Benjamin


          
            Son Excéllance,
            Paris Ce 9. fevrier 1784./.
          
          En Conséquence de Notre Entrevuë de Samedy dernier, nous nous Sommes Transportés chéz Mr. le Lieutenant criminel: Nous avons prié ce magistrat de Vous Envoyer directement La Traite de 60. Dollars pour en Vériffier la Signature.
          Le Sr. Schaffer Se flatte que Vôtre Excéllance repondera Sans délais à Mr. le Lt. criminel, en lui donnant Toute Satisfaction Sur la Validité de la Signature, et même Engagera Ce Magistrat à ne Remettre la ditte Traite qu’a lui Seul, Schaffer; attendû que cet objet est la Seule ressource qu’il ait pour le Moment, et qu’avéc cet argent il pourra lever une Expédition de L’arrêt du parlement Sans le quel il ne peut Se montrer dans Sa Patrie. Avèc L’arrèt du parlement à la main le Sr. Schaffer est persuadé que sous vos auspices tous Ses honorables Compatriotes se Cottiseront pour lui faciliter un prompt Retour dans son Pays.
          
          Je suis avèc Respèct de Son Excéllance Le très humble Et très obt. Serviteur.
          
            De Beaumont
          
         
          Notation: De Beaumont 9. Fevr. 1784—
        